Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1.	An information processing system that executes a competitive game including a plurality of turns, and displays a game image of a virtual space of the competitive game on a display device, the system comprising: 
a processor and a memory coupled thereto, the processor being configured to control the information processing system to at least: 
in each of the turns, 
place a plurality of candidate objects in a first area in the virtual space; 
place one or more candidate objects, which are selected by a user from among the plurality of candidate objects placed in the first area, as ally objects in a second area in a battle area in the virtual space, on condition that a consumption cost associated with each of the selected candidate objects does not exceed a possession cost associated with the user, and decrease the possession cost according to a consumption cost associated with each of the ally objects; 
place one or more enemy objects in a third area in the battle area; 
based on positions of placed objects that are the ally objects or the enemy objects placed in the battle area, determine, for each placed object, an attack turn in which the placed object performs an attack, and an attack target out of the placed objects; 
execute an attack on the attack target by the placed object according to the attack turn, thereby decreasing a life parameter associated with the placed object that is the attack target; 
delete the placed object whose life parameter becomes equal to or lower than a threshold due to the attack, from the second area or the third area; and 
after attacks by the respective placed objects in the battle area have ended, determine a game result in a current turn, based on a total value of life parameters associated with the ally objects placed in the second area, and a total value of life parameters associated with the enemy objects placed in the third area,
the processor being configured to control the information processing system to: 
start a turn next to a certain turn in a state where ally objects that were placed in the second area at start of the certain turn are left;
calculate a user parameter associated with the user, based on the game result in each turn; and
after the plurality of turns have ended, give an in-game reward to the user, based on the value of the user parameter.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a game master could perform the variety of turns for other players by allowing users to place and select candidate options, and then using a set of rules to allow for the player objects and enemy objects to attack one another.  Further this is certain methods of organizing human activity, as in response to user input, rules for said rules are being followed.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
The additional limitations of a processor, memory and display is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
The additional limitations of a processor, memory and display does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-18 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abecassis (US 20210213361) in view of Pieron (US 20150273320)
In claims 1 and 18-20, Abecassis discloses
A processor and a memory coupled thereto, the processor being configured to control the information processing system to at least: (figures 8, 9)
In each of the turns,  place a plurality of candidate objects in a first area in the virtual space (figure 1A #115, the “first area” is the “store”: of the prior art, paragraph 48, 51)
Place one or more candidate objects, which are selected by a user from among the plurality of candidate objects placed in the first area, as ally objects in a second area in a battle area in the virtual space, on condition that a consumption cost associated with each of the selected candidate objects does not exceed a possession cost associated with the user and decrease the possession cost according to a consumption cost associated with each of the ally objects; (figure 1A, the second area is the battleground 105 as well as the bench 110.  Paragraphs 1-55, the player has an amount of gold (possession cost) and the champions cost an amount of gold (consumption cost)
Place one or more enemy objects in a third area in the battle area (see figure 2B, the upper portion o the battle arena has enemy objects, see paragraph 47)
Based on positions of placed objects that are the ally objects or the enemy objects placed in the battle area, determine, for each placed object, an attack turn in which the placed objects perform an attack, and an attack target out of the placed objects (“the visiting players are transported to the arenas of the host players.  During combat the champions of each team will move, attack, and cast spells automatically”, paragraph 46 “strategize, select, and place their champions at various locations on the battlefield”, paragraph 88 “champions position on the battlefield”, paragraph 2 “character placement which can determine the outcome of the battle”)
Execute an attack on the attack target by the placed object according to the attack turn, thereby decreasing a life parameter associated with the placed object that is the attack target, delete the placed object whose life parameter becomes equal to or lower than a threshold due to the attack, from the second area or the third area; and After attacks by the respective placed objects in the battle area have ended, determine a game result in a current turn, based on a total value of life parameters associated with the ally objects placed in the second area and a total value of life parameters associated with the enemy objects placed in the third area, (paragraph 59, characters have health bars, and a battle is over once all champions of a team are defeated.  This teaches decreasing the health value down to zero, and comparing to see which team still has champions left to determine a winner)
The processor being configured to control the information processing system to: start a turn next to a certain turn in a state where ally objects that were placed in the second area at start of the certain turn are left (paragraph 11, a team of champions is created for multiple real time battles, as is seen in paragraph 37, a team gets built throughout the game, as can be seen in the specification.  It is further noted that as per paragraph 4, this is describing the game “teamfight tactics” wherein the allies remain on the battlefield for the subsequent turn)
Calculate a user parameter associated with the user based on the game result in each turn (paragraph 47)
Abecassis fails to disclose after the plurality of turns have ended, give an in game reward to the user based on the value of the user parameter, however Pieron discloses after the plurality of turns have ended, give an in game reward to the user based on the value of the user parameter (paragraph 19 discloses awarding the winner a premium virtual prize.  The winner of the game of Abecassis is determined based on the value of the user parameters taught in paragraph 47. As such this limitation is taught in combination).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Abecassis with Pieron in order to allow for the players to be incentivized to win.
	In claim 2, Abecassis discloses in a turn place a second number of candidate objects as the plurality of candidate objects in the first area out of a first number of objects that are designated by the user before the start of the competitive game, the second number of objects being smaller than the first number of candidate objects (paragraph 53, the candidate objects are pulled from a common deck.  Players may spend gold to refresh a new list of champions from the common deck)
	In claim 3, Abecassis discloses the second area includes an advance guard area close to the third area and a rear guard area far from the third area, the third area including an advance guard area close to the second area and a rear guard area far from the second area and the attack turn is determined based on whether the placed object is present in the advanced guard area (figure 2A.  the closer area would be the “advanced guard” area and the further back area would be the “rear guard” area.  paragraph 46 “strategize, select, and place their champions at various locations on the battlefield”, paragraph 88 “champions position on the battlefield”, paragraph 2 “character placement which can determine the outcome of the battle”)
In claim 9, Abecassis discloses in a case where the first placed object attacks a second placed object which is the attack target according to the attack turn, if a counterattack condition has been satisfied the life parameter associated with the first placed object is decreased due to a counterattack performed on the first placed object by the second placed object, regardless of the attack turn of the second placed object (paragraph 68 “50% chance of a counter attack)
	In claim 10, Abecassis discloses change the placement of the ally objects in the second area according to an instruction of the user before the attack on the attack target by the placed object (paragraph 46)
	In claim 11, Abecassis discloses according to a combination of a plurality of ally objects placed in the second area, change abilities associated with at least the ally objects during the current turn (paragraph 37, champions that share origins and classes unlock trait bonuses)
In claim 12, Abecassis discloses synthesize a plurality of ally objects that satisfy a condition among the ally objects placed in the second area into one ally object and set an ability associated with the synthesized ally object so as to be different in content from an ability associated with the ally object before the synthesis (paragraph 37, 51, the attributes are improved for a two star champion, and thus are different in content)
In claim 13, Abecassis discloses in in a case where a placed object having a predetermined ability is present in the battle area, cause ability parameters associated with some placed objects according to the predetermined ability, among other placed objects different from the placed objects having the predetermined ability, to be changed according to the predetermined ability in the current turn, and in a case where a placed object associated with the changed ability parameter performs an attack and/or becomes the attack target, the life parameter associated with the placed object as the attack target is decreased based on the changed ability parameter (paragraph 37, champions that share origins and classes unlock trait bonuses, see paragraph 68 which shows damage and/or defense bonuses)
In claim 14, Abecassis discloses at least one of a plurality of types of attributes is set on each object to be the ally object or the enemy object, at least one of the plurality of types of attributes has an affinity with at least one of the other attributes and according to an affinity between the attributes of the placed object that performs an attack and the attribute of the placed object that becomes the attack target, an amount of decrease due to the attack, in the life parameter associated with the placed object as the attack target is changed (paragraph 37, champions that share origins and classes unlock trait bonuses, see paragraph 68 which shows damage and/or defense bonuses)
In claim 15, Abecassis discloses the ally objects placed in the second area in at least one turn in the competitive game performed by another user different from the user and placement of the ally objects and in at least one of the plurality of turns, the enemy objects in the third area and placement of the enemy objects are determined based on the play data (paragraph 42 discloses a cloned champions of a team which would be placement of objects by another user, and enemy objects being placed based on this placement)
In claim 16, Abecassis discloses piece of the play data related to a plurality of other users different from the user in associated with the respective other users and the enemy objects and placement of the enemy objects in the current turn are determined, based on the play data of a user different from a user who is associated with the play data used for determination of the enemy objects and placement of the enemy objects in the last turn (paragraph 74 discloses eight players, with match making occurring between each round, which would mean the current round enemy is different from a previous round enemy)
In claim 17, Abecassis discloses the value of the user parameter is calculated based on a difference between the total value of the life parameters associated with the ally objects placed in the second area and the total value of life parameters associated with the enemy objects placed in the third area (paragraph 59, defeated enemy teams would have a life value of zero, whereas the winning team would have a non-zero life value)
Claim(s) 7and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abecassis in view of Pieron in further view of Kim (US 20170291108)
Abecassis in view of Pieron discloses the claimed invention except an attack target of an ally object is determined such that an enemy object placed at a position closer to the ally object in a forward direction is higher in priority than an enemy object placed at a position farther from the ally object in the forward direction, wherein the forward direction is a direction from the second area to the third area in the game image, however Kim discloses attacking the closest enemy character (paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Abecassis in view of Pieron with Kim to create a basic targeting system for the auto battler game
In claim 8, Kim disclose in a case where the attack target is not present within an attack range of the placed object in the battle arena, the placed object is moved such that the attack target is included in the attack range and the placed object performs an attack on the attack target (paragraph 12)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715